DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 14 – 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seemeyer et al. (US 2008/0176778) in view of Chiba et al. (US 2009/0029886) and/or alternatively further in view of Meijer et al. (WO 2007/112917) which is published as Vierbaum et al. (US 2010/0286009) and which is relied upon for the rejection
In regards to claim 14, Seemeyer teaches conveyor lubricant composition including an emulsion of lipophilic compound and also including an emulsifier and/or an anionic surfactant and a method of employing such compositions (title, abstract).  The composition is used for lubricating the passage of a conveyor [0010].  The lubricant includes about 3 to about 40% of the lipophilic compound, about 0.05 to about 15% of an emulsifier, anionic surfactant, or mixtures thereof and about 55 to about 97 wt.% of water, and wherein the lubricant can be applied diluted or undiluted [0010].  
Seemeyer recites typically dilution ratios are about 100:1 to about 500:1 [0003].  Dilution puts the amounts of the ingredients within the limitations a) to c) of the claims.  The composition can be applied for some time and not applied for some time to provide a ratio of application time to non-application time of from 1:10 to 1:500, and wherein the lubricant provides a coefficient of friction of below about 0.4 or below about 0.12 [0109 – 0111].
The anionic surfactants can be phosphate esters or carboxylic acid surfactants such as non-ionic surfactants and which are effective  to improve stability and decrease the particle size of the oil in water emulsions [0061 – 0063 and 0077].  An example of the anionic phosphate ester surfactant is oleyl-5EO phosphate ester [0076]. The carboxylic acid surfactants are 
Chiba teaches conveyor lubricants comprising anionic surfactants such as polyoxyethylene alkyl ether phosphoric acid or carboxylic acid or its alkali salts which provides the alkyl ether carboxylic acid or salt according to limitation a) of the claim [0042].  Alternatively, Vierbaum recites the use of alkyl ether carboxylic acids or carboxylates for use in lubricants for conveyor systems and are non-ionic surfactants of a structure R-[O-(CH2)m]n-COOM where m is hydrogen, metal or amine and R is alkyl having from 1 to 22 carbon atoms [0014 – 0023].  The compounds are ether carboxylates such as having a structure of a formula II wherein R is alkyl having 6 to 22 carbon atoms, n is a repeat unit of from 0.5 to 20 and that can be present in amounts of 5 to 60% of the lubricant [0110 – 0121].
Thus, persons of ordinary skill in the art at the time the claim were filed would have found it obvious to have used the anionic/non-ionic carboxylic surfactants of Chiba and/or Vierbaum and in the recited amounts in the non-diluted lubricant composition of Seemeyer, as Seemeyer teaches they are effective for improving the conveyor lubricant composition.
In regards to claim 15, Seemeyer in view of Chiba and/or Vierbaum teaches the method and composition comprising the alkyl ether carboxylic acid or salt as claimed which would be expected to have the same properties as claimed such as viscosity.
In regards to claim 16, Seemeyer in view of Chiba and/or Vierbaum teaches the method and composition comprising the acid or salt, and thus provide the water insoluble component as claimed.
In regards to claim 17, Seemeyer in view of Chiba and/or Vierbaum teaches the method and composition comprising the acid and/or salt and an emulsifier, which when reacted would 
In regards to claims 18, 19, Seemeyer in view of Chiba and/or Vierbaum teaches the method and composition wherein the composition is applied by spraying or using brushes [0116].
In regards to claim 20, Seemeyer in view of Chiba and/or Vierbaum teaches the method and composition having the claimed limitation as previously stated.
In regards to claims 21, 22, Seemeyer in view of Chiba and/or Vierbaum teaches the method and composition.  Seemeyer teaches the composition can comprise additional components of the claims [0105].
In regards to claim 23, Seemeyer in view of Chiba and/or Vierbaum teach the method and composition having the claimed limitation as previously stated.
In regards to claim 24, Seemeyer in view of Chiba and/or Vierbaum teach the method and composition for use in the containers of the claim [0118].
In regards to claims 25 – 27, Seemeyer in view of Chiba and/or Vierbaum teach the method and composition comprising the ether carboxylate compound having the claimed structure as previously stated.  The oleocetyl group is a C20 alkyl group (for the R group) which is taught by Vierbaum as previously recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771